              Case 2:15-cr-00170-KJM Document 76 Filed 03/17/21 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:15-CR-00170-KJM

12                                Plaintiff,              ORDER SEALING DOCUMENTS AS SET FORTH
                                                          IN GOVERNMENT’S NOTICE
13                          v.

14   TODD JACKSON SMITH,

15                                Defendant.

16

17

18

19

20          Pursuant to Local Rule 141(b) and based upon the representation contained in the Government’s

21 Request to Seal, ECF No. 71, IT IS HEREBY ORDERED that the Government’s Exhibit 1 to

22 Government’s Opposition to Defendant’s Motion for Compassionate Release pertaining to defendant

23 Todd Jackson Smith, and the Government’s Request to Seal shall be SEALED until further order of this

24 court.

25          It is further ordered that electronic access to the sealed documents shall be limited to the United

26 States and counsel for the defendant.

27          The court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court

28 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The court finds that, for the reasons stated in

                                                         1
              Case 2:15-cr-00170-KJM Document 76 Filed 03/17/21 Page 2 of 2

 1 the Government’s Request, sealing the Governments’s Request and Exhibit 1 serves a compelling

 2 interest. The court further finds that, in the absence of closure, the compelling interests identified by the

 3 government would be harmed. In light of the public filing of its Notice to Seal, the court further finds

 4 that there are no additional alternatives to sealing the Government’s Request and Exhibit 1 that would

 5 adequately protect the compelling interests identified by the government.

 6          This order resolves ECF No.71.

 7 DATED: March 17, 2021.

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                          2
